                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CITIZENS BANK, N.A.,

             Plaintiff,                          Case No. 2:20-cv-12393
                                                 District Judge Gershwin A. Drain
v.                                               Magistrate Judge Anthony P. Patti

HOWARD L. MARGOLIS,
RBC WEALTH MANAGEMENT,
and RBC CAPITAL MARKETS, LLC,

           Defendants.
_________________________/

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
 MOTION TO QUASH SUBPOENA TO HOWARD MARGOLIS’ WIFE,
  LISA MARGOLIS, AND ALTERNATIVELY, FOR A PROTECTIVE
  ORDER LIMITING THE SCOPE OF THE SUBPOENA (ECF No. 63)

      In this lawsuit, Citizens Bank seeks relief from its former employee, Howard

L. Margolis, and his new employer, RBC. Plaintiff alleges breaches of contract by

Defendant Margolis (Counts I & II), tortious interference with contract or

contractual relations by RBC (Count V), and various other causes of action against

all Defendants (Counts III, IV, VI, VII, VIII & IX).

      On May 19, 2021, Plaintiff issued a subpoena to testify at a deposition in a

civil action to Lisa R. Long-Margolis, Defendant Margolis’ wife. (ECF No. 63-2.)

Shortly thereafter, Defendants filed a motion to quash this subpoena or enter a

protective order limiting its scope (ECF No. 63), which has been referred to me for
hearing and determination and is now fully briefed (ECF Nos. 64, 66, 68, 72, 73,

80).

       On July 8, 2021, the Court conducted a video hearing at which Attorneys

Paul Wilhelm, Jonathan Scobie, Phillip Korovesis, and Kevin Majewski appeared.

For the reasons stated by the Court on the record, all of which are incorporated by

reference as if restated herein, Defendants’ motion (ECF No. 63) is DENIED to

the extent it sought an order “quashing the Subpoena to Lisa Margolis” but is

GRANTED to the extent it alternatively sought entry of “a Protective Order

limiting the scope of the Subpoena[,]” although the scope of the protection differs

from Defendants’ proposal. (ECF No. 63, PageID.1370.) The Court concludes,

inter alia, that federal common law applies, and the privilege against adverse

spousal testimony is thus not applicable in this civil action; however, the

confidential marital communications privilege is applicable, has been asserted and

has not been waived. (See also ECF No. 66, PageID.1415-1424; ECF No. 73,

PageID.1506-1510.) Notwithstanding the applicability of this privilege, it may be

that Lisa Margolis has non-privileged, discoverable information, and taking her

deposition is not necessarily cumulative. Accordingly, the Court imposes the

following modifications of or limitations to the subpoena:

            Lisa Margolis will not be deposed until after Kenneth Ross has
             been deposed. Fed. R. Civ. P. 26(d)(3).


                                          2
            Her deposition is limited to 2 hours; thus, Plaintiff would be
             wise to avoid asking questions that would obviously invade the
             privilege. Fed. R. Civ. P. 30(c)(2).

            With respect to the Subpoena’s requests for documents which
             are in Lisa Margolis’s possession, custody or control1 (ECF No.
             63-2, PageID.1403):

                   She must produce any and all emails, text messages
                    and/or chats to and/or from Howard L. Margolis dated
                    after June 1, 2020 “regarding his job search[,]…the
                    interview process, and any offer for employment,” except
                    for spousal communications where Defendant Margolis
                    and Lisa Margolis are the only senders and recipients
                    (Doc. Req. No. 1);

                   She must produce and testify about her communications
                    with Ken Ross of RBC (Doc. Req. No. 2) or her
                    communications with any present or former employee,
                    agent or representative of RBC (Doc. Req. No. 3);

                   Given defense counsel’s representation that there are no
                    communications between defense counsel and Lisa
                    Margolis (ECF No. 63, PageID.1393) and the fact that
                    she has separate counsel acting on her behalf, the request
                    for her communications with Defendants’ counsel’s law
                    firm should yield nothing, but, if any exist, she will need
                    to produce such communications and testify about them
                    (Doc. Req. No. 4);

                   She must produce all documents that reflect, refer to, or
                    relate to “documents or information taken or obtained by
                    H. Margolis from Citizens Bank[,]” and “H. Margolis’s
                    communications to any person [other than solely Mrs.
                    Margolis] about his actual or prospective employment
                    with RBC[,]” except for spousal communications where
1
 Pursuant to Fed. R. Civ. P. 45(a)(1)(A)(iii), this is the limit of what can be
expected of her.
                                         3
                   Defendant Margolis and Lisa Margolis are the only
                   senders and recipients (Doc. Req. Nos. 5, 6);

                  She must produce all documents that reflect, refer to, or
                   relate to “any present or former Citizens Bank
                   client(s)[,]” except for: (1) spousal communications
                   where Defendant Margolis and Lisa Margolis are the
                   only senders and recipients; or, (2) documents regarding
                   former Citizens Bank clients who or which are now
                   clients of Morgan Stanley, which is Mrs. Margolis’s
                   employer, i.e., she need not produce Morgan Stanley
                   related records or communications for former Citizens
                   Bank clients (Doc. Req. No. 7);

                  She must produce “[a]ny and all documents that reflect,
                   refer or relate to H. Margolis’s separation from
                   employment with Citizens Bank, including, but not
                   limited to, the restrictions on him in subsequent
                   employment[,]” except for spousal communications
                   where Defendant Margolis and Lisa Margolis are the
                   only senders and recipients (Doc. Req. No. 8);

                  She must produce “[a]ll documents that reflect, refer or
                   relate to H. Margolis’s non-solicitation agreement(s)[,]”
                   so long as the spousal privilege is not implicated, but she
                   need not produce documents regarding her “contentions
                   about whether injunctive or other relief could or should
                   be obtained against H. Margolis and/or his new
                   employer(s)[,]” as such information is irrelevant and calls
                   for a legal conclusion (Doc. Req. No. 9).

(ECF No. 63, PageID.1392-1393.) To the extent any such documents are in her

possession or control, Mrs. Margolis shall produce them at the time of her

deposition.




                                         4
      Finally, the Court does not award reasonable expenses, as neither party fully

prevailed. Fed. R. Civ. P. 37(a)(5)(c).

      IT IS SO ORDERED.2

Dated: July 9, 2021                       ____________________________
                                          Anthony P. Patti
                                          UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          5
